Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 06/18/2021.
Amendment of Claim 1 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lorini (US 2014/0157522) in view of Lawlor (US 2016/0039017), Lawlor (US 2017/0334003, that will be referred as Lawlor2) and WU, R., et al. ("Basics of Mechanical Design" Beijing Institute of Technology Press, June 2014, Pages 282-284; Presented on IDS, Will be called WU).  Note that Lawlor (US 2017/0334003) is considered prior art since provisional Application 62/077733 was filed on 11/10/2014 and includes the disclosure and Figures of the same subject matter. 
Regarding Claim 1:
Lorini discloses a tool that could be used for rescue comprising a drive system which is provided inside a housing and which is configured and suitable for actuating a linear displacement of an implement drive member; wherein the drive system is connected for axial rotation to a rotation shaft of an energizable drive source (Figure 1, tool 1, housing could be cylindrical casing 36, Electric motor 23 rotates and the rotation is transformed, into linear movement of transverse rod 50, that could be considered the “implement drive” to open and close the jaws 8/9 and/or 5/8/9), 

wherein a linearly movable drive body is coupled for force transmission to the spindle and is configured and suitable for converting an axial rotation of the spindle to a linear translation of the drive body, and 
wherein the drive body is coupled for force transmission to the implement drive member (Paragraph 38, Figure 3, converting device 40 transforms the rotary movement main shaft 31, into a linear movement of transverse rod 50); wherein the spindle is coupled rotatably to the housing by means of an axial bearing assembly (Figure 3, paragraph 40, cylindrical roller and axial thrust bearings 35 inside a cylindrical casing 36).
Lorini also discloses that the axial bearing assembly comprises a first bearing flange adjacent to the spindle and a second bearing flange, wherein rotatable bearing elements are received between the first bearing flange and the second bearing flange such that in operation axially transmitted forces from the spindle are absorbed (Paragraph 40, The main shaft 31 is supported on cylindrical roller and axial thrust bearings 35 and in general those bearings comprise of two or more flanges with rotatable balls or roller received on grooves on both of them, one or more of the flanges have to be in contact with the shaft, in this case the spindle).
Lorini also discloses that the drive body comprises a planetary roller of a planetary roller-spindle mechanism, which planetary roller is suspended for axial rotation in rolling contact with the spindle and is arranged over the spindle (Figure 3, paragraph 41, the threaded part 41 of the main shaft 31 transmits the rotary motion to the threaded nut 42 by means of the planetary rollers 43).
Lorini also discloses that a hollow drive rod is provided which extends on a first side in force-transmitting manner from the drive body and is coupled, or at least can be coupled, on the second opposite side in force-transmitting manner to the implement drive member (Figure 3, Front part 48 of threaded nut 42 where cover 49 is coupled will be considered a hollow drive rod and cover 49 transmits force to rod 50, note that threaded nut 42 is part of the drive body), wherein the drive rod and the drive body lie coaxially round the spindle and at least substantially fully enclose the spindle in 
Lorini also discloses that the rotation shaft of the drive source is coupled for force transmission to the spindle via a mechanical reduction transmission (Paragraph 35, the output shaft 24 of the electric motor rotates a mechanical reduction gear 25; paragraph 38, the output shaft 26 of the reduction gear 25 rotates a driving pinion 28 secured thereon, the driving pinion rotating, via a return pinion 29 borne by a return shaft 37 supported by the interface 27, a sprocket 30 of a main shaft 31 included in a converting device 40).
Lorini does not disclose a mechanical reduction transmission comprising at least one planet wheel mechanism, wherein a driven gear wheel in the mechanical reduction transmission engages on at least one planet gear arranged there around, wherein the mechanical reduction transmission is between said rotation shaft of said drive source and said axially rotatable spindle and is a linear transmission, wherein said spindle lies substantially in line with said rotation shaft of said drive source, and wherein said mechanical reduction transmission is coupled rotatably to said axial bearing assembly.
Lawlor teaches a similar tool that comprises a mechanical reduction transmission that comprises at least one planet wheel mechanism, wherein a driven gear wheel in a reduction transmission engages on at least one planet gear arranged therearound (Figures 3 and 4, Paragraph 33, Claim 4, a multiple stage gear box 220 used to regulate the speed in place of the frictional clutch, the gearbox is a planetary gearbox with the output being the “pegs 222”, rotation of the pegs 222 on the gear box 220 causes the torque tube 330 to rotate which causes the nut body 288 to rotate); the mechanical reduction transmission is between said rotation shaft of said drive source and said axially rotatable spindle, wherein said spindle lies substantially in line with said rotation shaft of said drive source (Figures 2 to 4, gearbox 220 is located between said rotation shaft of motor 205 and axially rotatable spindle 330) and wherein said mechanical reduction transmission is coupled rotatably to said axial bearing assembly (Both Lawlor and Lorini teach that the mechanical reduction transmission is coupled rotatably to the axial bearing, Figure 1 of Lawlor, Bearings 85 are coupled to roller screw shaft 20 and Figure 3 of Lorini show bearings 35 on shaft 31); and Lawlor also teaches that the 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Lorini the teachings of Lawlor and include a planetary multiple stage gear box to between the drive source and the axially rotatable spindle to adjust the RPM output from the electric motor and axial bearings coupled to the transmission to absorb excessive axial loads.

The modified invention of Lorini does not disclose wherein said drive source comprises at least a first energizable motor having a first transmission ratio relative to said spindle and a second energizable motor having a second transmission ratio relative to said spindle, and wherein said first transmission ratio is different from said second transmission ratio, Both Lorini and Lawlor disclose one motor and one transmission.
Lawlor2 teaches coupling a secondary motor to the ring gear of a very similar rescue tool as the one described by Lorini and Lawlor, (Paragraphs 14 and 15). When the secondary motor is activated it causes the ring gear to rotate in a direction opposite of the planet gears thereby counteracting the 1:5 ratio mechanical advantage of the planet gears; when excessive forces are exerted on the work implement, the inner ring rotates and triggers sensors which activate the secondary electric motor to automatically reduce the tool's speed and increase the torque.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to The modified invention of Lorini the teachings of Lawlor2 and include a secondary motor which is activated when excessive loads are applied to the tool, reducing the speed of movement of the jaws but increasing the torque.

Lorini discloses a cylindrical roller and axial thrust bearing but does not explicitly indicate details of it such as flanges.
Wu teaches on Table 16-2 a series of basic types of roller bearings, in particular type 5 corresponds to “Thrust ball bearings”, and adequate to be used to support high axial loads at low speeds. As can be seen in the Figure this type comprises two or three bearing flanges, wherein rotatable bearing elements are received between the first and the second bearing flange and between the second the third bearing flange, wherein the bearing flanges are substantially parallel relative to each other.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use axial thrust roller bearings as claimed since that is a typical structure for those bearings for use on high loads and low speeds.

Regarding Claim 3:
Lorini discloses that the planetary roller and the spindle comprise mutually engaging contact means in the form of a screw thread, which screw thread is arranged or shaped in helical form having a triangular cross section with an apex angle at a top of 90 degrees. (Figure 3, paragraph 41, the planetary rollers 43 are positioned longitudinally between the main shaft 31 and the threaded nut 42 and have an outer thread engaged with the thread of the threaded part 41 of the shaft 31 and with the thread of said threaded nut; paragraph 42: the thread is triangular and has an angle at the top of 90 degrees).

Regarding Claim 6:
Lorini discloses the bearing elements are arranged such that a rotation direction is followed around a rotation axis substantially at right angles to the rotation shaft of the spindle (In general the rotation 

Regarding Claim 7:
Lorini discloses that the spindle is connected rotatably to a radial bearing for the purpose of absorbing forces transmitted radially onto the rotation shaft (Figures 2 and 3, paragraph 40, the main shaft 31 is supported on ball bearing blocks 33 in a bush 34 used for fixing to the interface 27).

Regarding Claim 8:
Lorini discloses the drive source comprises an electrically energizable motor, and wherein an electric, power supply for the motor is provided in or on the housing (Figure 3, Paragraph 35, Motor 23 is powered by Battery 4).

Regarding Claim 17:
Lorini discloses that the spindle is received inside a hollow chamber and the drive rod moves outside the chamber via a close-fitting exit opening (Figure 3, main shaft 31 is inside a chamber made by cylindrical casing 36, threaded nut 42 moves outside the chamber when extended by an opening formed by guiding bush 47) , wherein a stop comes up against an edge of the opening in an extreme position of the drive rod, wherein the stop is provided on a side of the drive body remote from the exit opening and the drive body likewise moves at least partially outside the exit opening in the extreme position of the drive rod  (Figure 3, paragraph 44, front end 48 of the threaded nut 42 is stopped by an end of guide 47 and planetary rollers 43 are at least partially outside the exit opening in the extreme position).

Regarding Claims 14 and 15:
As discussed above for Claim 1, Lorini discloses the claimed invention as recited.
Lorini does not disclose the use of a clutch.
Lawlor teaches a similar tool that includes a clutch to transfer rotation from the motor to the spindle, the clutch is provided between the drive source and the spindle, the clutch is an fixed clutch and is 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Lorini the teachings of Lawlor and use a clutch as described by Lawlor when it is desired to let the clutch engage and start moving the spindle after the electric motor has already rotated a set time or a set amount of revolutions.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lorini (US 2014/0157522) in view of Lawlor (US 2016/0039017), Lawlor (US 2017/0334003, that will be referred as Lawlor2) and WU, R., et al. ("Basics of Mechanical Design" Beijing Institute of Technology Press, June 2014, Pages 282-284; Presented on IDS, Will be called WU) as applied to Claim 1, in view of Hickerson (US 2014/0260504).
Regarding Claims 12 and 13:
As discussed above, the modified invention of Lorini discloses the claimed invention as recited.
The modified invention of Lorini does not disclose the use of a brake to stop rotation of the spindle.
Hickerson teaches a similar tool that includes a brake assembly on the motor shaft between the motor and the mechanical reduction transmission and directly contacts providing a braking force to the motor shaft where the braking is the most effective, the braking assembly brakes the motor shaft when the power to the motor is terminated (Figure 2, brake 96, Gearbox 14, Paragraph 07).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Lorini the teachings of Hickerson and include a brake in the motor shaft to stop .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lorini (US 2014/0157522) in view of Lawlor (US 2016/0039017), Lawlor (US 2017/0334003, that will be referred as Lawlor2) and WU, R., et al. ("Basics of Mechanical Design" Beijing Institute of Technology Press, June 2014, Pages 282-284; Presented on IDS, Will be called WU) as applied to Claim 1, in view of Ramun (US 2005/0199758).
Regarding Claim 18:
As discussed above, the modified invention of Lorini discloses the claimed invention as recited.
The modified invention of Lorini does not disclose a quick-connect mechanism is provided such that an implement can be exchangeably arranged.
Ramun teaches a similar tool that also includes a multiple tool attachment system provided with quick change features, so the shears can be replaced easily for specialized cutting devices useful in particular situations depending on the type of material to be demolished (Paragraph 04).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Lorini the teachings of Ramun and so the shears can be replaced easily operate the most adequate shear for the in particular situation or depending on the type of material to be worked upon.

Response to Arguments
Applicant’s arguments with respect to the amendment of Claim 1 have been considered but are moot because the new ground of rejection upon amendment does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Upon review of the specification the Examiner thinks that the operation of the secondary motor of Lawlor2 seems somewhat different to the secondary motor of the claimed invention. Maybe a more detailed description of the operation could provide some allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731